Citation Nr: 1733381	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-49 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include a duodenal ulcer. 

2.  Entitlement to service connection for a genitourinary disorder, to include a prostate disorder or a urinary disorder. 

3.  Entitlement to service connection for a heart disorder, to include coronary artery disease. 

4.  Entitlement to service connection for a foot disorder, to include ulcers of the feet. 

5.  Entitlement to service connection for a leg disorder, to include deep vein thrombosis. 

6.  Entitlement to service connection for a psychiatric disorder. 

7.  Entitlement to an earlier effective date earlier than February 11, 2010 for the grant of service connection for glaucoma, cataract and macular degeneration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to September 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2012, November 2013 and October 2014, the Board remanded these claims to the RO for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2002).


FINDING OF FACT

On June 5, 2017, VA was notified by the Veteran's representative that the Veteran died on June [redacted], 2017.


CONCLUSIONS OF LAW

1.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a gastrointestinal disorder, to include a duodenal ulcer, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a genitourinary disorder, to include a prostate disorder or a urinary disorder, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

3.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a heart disorder, to include coronary artery disease, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

4.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a foot disorder, to include ulcers of the feet, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

5.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a leg disorder, to include deep vein thrombosis, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

6.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a psychiatric disorder at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

7.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for an earlier effective date earlier than February 11, 2010 for the grant of service connection for glaucoma, cataract and macular degeneration at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The issues on appeal on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal of entitlement to service connection for a gastrointestinal disorder, to include a duodenal ulcer, is dismissed.

The appeal of entitlement to service connection for a genitourinary disorder, to include a prostate disorder or a urinary disorder, is dismissed. 

The appeal of entitlement to service connection for a heart disorder, to include coronary artery disease, is dismissed.

The appeal of entitlement to service connection for a foot disorder, to include ulcers of the feet, is dismissed. 

The appeal of entitlement to service connection for a leg disorder, to include deep vein thrombosis, is dismissed.

The appeal of entitlement to service connection for a psychiatric disorder is dismissed. 

The appeal of entitlement to an earlier effective date earlier than February 11, 2010 for the grant of service connection for glaucoma, cataract and macular degeneration is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


